Case 2:20-cv-07159-SB Document 21-17 Filed 10/23/20 Page 1 of 3 Page ID #:316




                    EXHIBIT Q
                                                                         Case 2:17-bk-19548-NB
                                                                              2:20-cv-07159-SB Document
                                                                                               Doc 481 21-17
                                                                                                        Filed 03/11/20
                                                                                                               Filed 10/23/20
                                                                                                                         Entered
                                                                                                                               Page
                                                                                                                                 03/11/20
                                                                                                                                    2 of 311:15:07
                                                                                                                                           Page ID #:317
                                                                                                                                                    Desc
                                                                                                 Main Document Page 1 of 2


                                                                         1   Malhar S. Pagay (CA Bar No. 189289)
                                                                             PACHULSKI STANG ZIEHL & JONES LLP
                                                                         2   10100 Santa Monica Blvd., 13th Floor
                                                                             Los Angeles, California 90067                                    FILED & ENTERED
                                                                         3   Telephone: 310/277-6910
                                                                             Facsimile: 310/201-0760
                                                                         4   E-mail: mpagay@pszjlaw.com                                             MAR 11 2020
                                                                         5   Attorneys for Richard M. Pachulski, Chapter 11 Trustee
                                                                                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                                                                                               Central District of California
                                                                         6                                                                     BY sumlin     DEPUTY CLERK


                                                                         7

                                                                         8                                UNITED STATES BANKRUPTCY COURT

                                                                         9                                CENTRAL DISTRICT OF CALIFORNIA

                                                                        10                                       LOS ANGELES DIVISION

                                                                        11   In re:                                             Case No. 2:17-bk-19548-NB
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   LAYFIELD & BARRETT, APC,                           Chapter 11
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13                                  Debtor.             ORDER APPROVING SECOND
                                              ATTOR NE YS A T L AW




                                                                                                                                STIPULATION AND TOLLING
                                                                        14                                                      AGREEMENT EXTENDING STATUTES
                                                                                                                                OF LIMITATION RE: PHILIP LAYFIELD
                                                                        15
                                                                                                                                [No Hearing Required]
                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22            The Court having considered the Second Stipulation and Tolling Agreement Extending

                                                                        23   Statutes of Limitation Re: Philip Layfield [Docket No. 480] (the “Stipulation”), dated March 10,

                                                                        24   2020, as agreed to by Richard M. Pachulski, the Chapter 11 Trustee of the bankruptcy estate of

                                                                        25   Layfield & Barrett, APC, and Wesley H. Avery, the duly appointed chapter 7 trustee in the

                                                                        26   bankruptcy case entitled In re Philip James Layfield, Case No. 2:18-bk-15829-NB, and good cause

                                                                        27   appearing therefor,

                                                                        28


                                                                             DOCS_LA:328184.1 51414/001
                                                                         Case 2:17-bk-19548-NB
                                                                              2:20-cv-07159-SB Document
                                                                                               Doc 481 21-17
                                                                                                        Filed 03/11/20
                                                                                                               Filed 10/23/20
                                                                                                                         Entered
                                                                                                                               Page
                                                                                                                                 03/11/20
                                                                                                                                    3 of 311:15:07
                                                                                                                                           Page ID #:318
                                                                                                                                                    Desc
                                                                                                 Main Document Page 2 of 2


                                                                         1           IT IS HEREBY ORDERED that

                                                                         2           1.       The Stipulation is APPROVED.

                                                                         3           2.       The Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                         4   relating to this Order.

                                                                         5                                                     # # #

                                                                         6

                                                                         7

                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22

                                                                        23
                                                                               Date: March 11, 2020
                                                                        24

                                                                        25

                                                                        26
                                                                        27

                                                                        28

                                                                                                                                 2
                                                                             DOCS_LA:328184.1 51414/001
